Citation Nr: 1822578	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for a right eye peripheral corneal scar.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for right eye cataract surgery on May 14, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from October 1992 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and July 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for right eye cataract surgery on May 14, 2010 is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The right eye peripheral corneal scar does not affect the Veteran's vision.

2.  The Veteran's hearing is manifested by at worst level II acuity in each ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right eye peripheral corneal scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.79, Diagnostic Code 6066 (2017).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran has been provided with VA examinations, and overall, the examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Right Eye Peripheral Corneal Scar

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  Diagnostic Codes 7800 - 7804 are not applicable for the Veteran's right eye scar.

The right eye scar has been evaluated based on impairment of vision.  Visual impairment is to be evaluated under impairment of visual acuity, visual field, and muscle function, where applicable. 38 C.F.R. § 4.75 (2017).  Under Diagnostic Code 6066, visual acuity is rated based upon the best distance vision obtainable after correction by glasses or contact lenses.  38 C.F.R. § 4.76 (2017).  

To assign the next higher evaluation, 10 percent, the best corrected distance visual acuity would have to be 20/50 in one eye and 20/40 in the other, with higher ratings for additional impairment.  A maximum, 90 percent rating under this Diagnostic Code is warranted where the best corrected distance visual acuity is 10/200 in each eye, and 100 percent ratings may be assigned for additional impairment of visual acuity under other Diagnostic Codes. 

The Veteran had a VA examination in March 2009.  Right eye vision was 20/60 uncorrected and 20/30 corrected.  Left eye vision was 20/40 uncorrected and 20/20 corrected.  He was diagnosed with a refractive error, a peripheral linear corneal scar not obstructing the visual axis, and mild allergic conjunctivitis.  The examiner felt that the loss of vision was caused by or was a result of the Veteran's refractive error and conjunctivitis.

At October 2009 VA treatment the Veteran complained of right eye double vision and flaring distortions of lights.  Corrected vision was 20/50 in the right eye and 20/20 in the left eye.

The Veteran had a VA examination in May 2012.  Uncorrected vision was 20/40 or better in the right eye and 20/200 in the left eye.  Corrected vision was 20/40 or better in the right eye and 20/50 in the left eye.  The examiner wrote that the Veteran did not have scarring or disfigurement attributable to any eye condition.  The Veteran was noted to have had cataract surgery in May 2010 and to have subsequently been diagnosed with glaucoma.  The examiner opined that the loss of vision in the right eye was due to a refractive error.  The Veteran's peripheral right eye corneal scar was not in the visual axis and did not cause a decrease in visual acuity.

VA treatment records from August 2014 indicate that the Veteran had had blurred vision in the right eye for four days and that he had a detached retina.  The Veteran had a VA examination in May 2015 at which it was noted that he had undergone a right retinal repair.  He had also had surgery for right eye glaucoma since August 2014.  The Veteran was unable to recognize test letters at one foot or closer in the right eye.  Left eye vision was 20/70 corrected.

At September 2014 VA treatment right eye corrected vision was 20/200 and left eye corrected vision was 20/30.  In January of 2016, VA treatment records indicate that the Veteran was blind in the right eye.

Reviewing the evidence of record, the Veteran is not entitled a compensable evaluation based on corrected distance visual acuity.  The March 2009 VA examiner felt that the peripheral linear corneal scar did not obstruct the visual axis.  The May 2012 VA examiner opined that the loss of vision in the right eye was due to a refractive error.  The Veteran's peripheral right eye corneal scar was not in the visual axis and did not cause a decrease in visual acuity.  The treatment records and subsequent examination do not indicate that the service-connected disability has affected the Veteran's vision.  The Board further notes that a refractive error cannot be service-connected.  See 38 C.F.R. § 3.303(c).

While the Veteran has made statements to the effect that the visual field defect is due to the service-connected disability, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are also no competent opinions of record indicating that there is a connection between the right eye peripheral corneal scar and the visual field defect.  While the Board is sympathetic to the Veteran regarding the loss of vision in his right eye, the record shows that it is due to nonservice-connected disabilities. 

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected right eye peripheral corneal scar, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claim for a compensable evaluation for a right eye peripheral corneal scar, the benefit-of-the-doubt doctrine is inapplicable, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

B.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2017).

At March 2009 VA audiology treatment, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
50
55
LEFT
15
15
20
25
45

The Veteran received hearing aids at April 2009 VA treatment.

The Veteran had a VA examination in August 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
55
LEFT
15
15
25
45
45

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear.  The Veteran reported difficulty following instructions, answering the telephone, enjoying television and radio, and difficulty with group conversation.

The Veteran had a VA examination in May 2012.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
50
LEFT
15
20
25
50
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  The Veteran reported difficulty with conversation and hearing the television.

The Veteran underwent another VA examination in May 2015.  On the authorized audiological, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
50
55
LEFT
15
15
25
40
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The Veteran reported difficulty hearing conversations and over the telephone.

Since the audiological findings for the test completed do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies or thresholds at 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, exceptional patterns of hearing loss are not shown and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used.  See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from August 2009 to Table VI, the right ear is assigned a Level II and the left ear is assigned a Level II.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  

When applying the pure tone averages and speech recognition scores from May 2012 to Table VI, the right ear is assigned a Level II and the left ear is assigned a Level I.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  

When applying the pure tone averages and speech recognition scores from May 2015 to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level I.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  

The November 2009 and February 2013 audiological examinations additionally addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Nevertheless, a disability rating higher than 0 percent for bilateral hearing loss is not warranted based on any audiological findings of record.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claim for a compensable evaluation for the Veteran's bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57. 


ORDER

A compensable evaluation for a right eye peripheral corneal scar is denied.

A compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran is seeking a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for right eye cataract surgery on May 14, 2010.  Service connection is in effect for a right eye peripheral corneal scar due to trauma.  A medical opinion is needed regarding the possible connection between the cataracts and the service-connected disability.

On August 31, 2015 the Veteran submitted information on cataracts that is in Spanish and requires translation.  The Board notes that the document is labeled as photographs in the claims file and that the information on cataracts begin on page 8.

VA treatment records to January 2016 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
January 2016 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2016 to the agreement.

2.  Translate the information on cataracts submitted on August 31, 2015 from Spanish to English, and any others that require translation.

3.  Thereafter, obtain a medical opinion regarding the relationship between the service-connected right eye peripheral corneal scar and the right eye cataracts.  The Veteran does not need to be scheduled for an in person examination.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the May 14, 2010, right eye cataract surgery was necessitated by the service-connected right eye peripheral corneal scar.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  
 
4.  Thereafter, readjudicate the claim of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for right eye cataract surgery on May 14, 2010.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


